817 F.2d 103Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.William WILLIAMS, Jr., Plaintiff-Appellant,v.DEPARTMENT OF COMMERCE, Defendant-Appellee.
No. 86-2149.
United States Court of Appeals, Fourth Circuit.
Submitted Oct. 31, 1986.Decided April 21, 1987.

Before PHILLIPS, ERVIN and WILKINSON, Circuit Judges.
William Williams, appellant pro se.
Larry Alan Ceppos, Donahue, Ehrmantraut & Montedonico;  Stanley S. Harris, Royce C. Lamberth, Robert C. Seldon, Carol Anning, United States Department of Commerce, for appellee.
PER CURIAM:


1
A review of the record and the district court's opinion discloses that this appeal from that court's order refusing relief under 42 U.S.C. Sec. 2000e-16 is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  Williams v. Department of Commerce, C/A No. 83-2529-HAR (D.Md., Aug. 14, 1986).


2
AFFIRMED.